
	

113 HR 4252 IH: Mutual Bank Choice and Continuity Act of 2014
U.S. House of Representatives
2014-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4252
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2014
			Mr. Rothfus introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Federal Deposit Insurance Act to allow mutual capital certificates to satisfy capital
			 requirements for mutual depositories, to amend the Revised Statutes of the
			 United States to establish mutual national banks, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Mutual Bank Choice and Continuity Act of 2014.
		2.Treatment of mutual capital certificates
			(a)In generalSection 38 of the Federal Deposit Insurance Act (12 U.S.C. 1831o) is amended—
				(1)in subsection (b)(2)—
					(A)by redesignating subparagraphs (F) through (I) as subparagraphs (H) through (K), respectively; and
					(B)by inserting after subparagraph (E) the following new subparagraphs:
						
							(F)Mutual capital certificateThe term mutual capital certificate means a financial instrument issued by a mutual depository pursuant to subsection (c)(1)(C) that—
								(i)is subordinate to all claims against such mutual depository;
								(ii)is unsecured by the assets of such mutual depository;
								(iii)does not permit preemptive rights;
								(iv)does not provide voting or member rights to the holder unless the board of directors of such mutual
			 depository proposes to change the specific terms of any class of such
			 certificates in a manner adverse to the interests of the holder;
								(v)is not eligible for use as collateral for any loan made by such mutual depository;
								(vi)if declared by the board of directors of such mutual depository, entitles the holder to a payment
			 of fixed, variable, or participating dividends; and
								(vii)is not redeemable until the date that is 5 years after the date of issuance, except in the case of
			 merger, conversion, or consolidation of such mutual depository, or
			 reorganization of such mutual depository into a mutual holding company or
			 a Federal mutual bank holding company (as such term is defined in section
			 5133A(a) of the Revised Statutes of the United States).
								(G)Mutual depositoryThe term mutual depository means an insured depository institution operating in a non-stock form, including a Federal
			 non-stock depository and any form of non-stock depository provided for
			 under State law, the deposits of which are insured by an instrumentality
			 of the Federal Government.
							; and
					(2)in subsection (c)(1)—
					(A)in subparagraph (A), by inserting and subparagraph (C) after subparagraph (B)(ii); and
					(B)by inserting after subparagraph (B) the following new subparagraph:
						
							(C)Mutual capital certificatesA mutual depository is authorized to issue mutual capital certificates that shall qualify as common
			 equity Tier 1 capital (as such term is defined by the appropriate Federal
			 banking agency) for purposes of any capital requirements mandated by any
			 Federal law or regulation.
							.
					(b)RegulationsNot later than 180 days after the date of enactment of this section, the appropriate Federal
			 banking agencies shall jointly issue regulations to implement this
			 section.
			3.Chartering mutual national banks and establishing Federal mutual bank holding companies
			(a)In generalChapter 1 of title LXII of the Revised Statutes of the United States (12 U.S.C. 21 et seq.) is
			 amended by inserting after section 5133 the following new sections:
				
					5133A.Mutual national banks
						(a)DefinitionsIn this section and in section 5133B the following definitions shall apply:
							(1)Appropriate Federal banking agencyThe term appropriate Federal banking agency has the meaning given such term in section 3 of the Federal Deposit Insurance Act (12 U.S.C.
			 1813).
							(2)Depository institution subsidiaryThe term depository institution subsidiary means an insured depository institution that is a subsidiary (as such term is defined in section 3
			 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) of a Federal mutual
			 bank holding company.
							(3)Insured depository institutionThe term insured depository institution has the meaning given such term in section 3 of the Federal Deposit Insurance Act (12 U.S.C.
			 1813).
							(4)Federal mutual bank holding companyThe term Federal mutual bank holding company means a bank holding company operating in mutual form organized under section 5133B that owns,
			 directly or indirectly, a majority of the shares of voting stock of each
			 depository institution subsidiary.
							(5)Modification of a Federal mutual bank holding companyThe term modification of a Federal mutual bank holding company means—
								(A)the sale of shares of common or preferred stock in a depository institution subsidiary to any
			 party other than the parent Federal mutual bank holding company of such
			 depository institution subsidiary or a wholly owned subsidiary of that
			 parent;
								(B)the voluntary grant of a lien on shares of common or preferred stock in a depository institution
			 subsidiary; or
								(C)any action that affects the corporate structure of the Federal mutual bank holding company and
			 materially impacts the rights of its members.
								(6)Mutual capital certificateThe term mutual capital certificate has the meaning given such term in section 38(b)(2) of the Federal Deposit Insurance Act (12
			 U.S.C. 1831o(b)(2)).
							(7)Mutual depositoryThe term mutual depository means an insured depository institution operating in a non-stock form, including a Federal
			 non-stock depository and any form of non-stock depository provided for
			 under State law, the deposits of which are insured by an instrumentality
			 of the Federal Government.
							(8)Mutual national bankThe term mutual national bank means a mutual depository chartered by the Comptroller of the Currency under this section.
							(9)MutualityThe term mutuality means the quality of being an insured depository institution organized under a Federal or State
			 law providing for the organization of non-stock depository institutions,
			 or a holding company organized under a Federal or State law providing for
			 the organization of non-stock entities that control one or more depository
			 institutions.
							(10)National bankThe term national bank means a banking association organized pursuant to section 5133.
							(11)Mutual memberThe term mutual member means each tax liable depositor in a mutual depository’s savings, demand, or other authorized
			 depository accounts who is not a prior charter member.
							(12)Prior charter memberThe term prior charter member means each tax liable depositor in a mutual national bank that maintains under its prior mutual
			 depository charter pursuant to subsection (d)(1)(B).
							(13)State bankThe term State bank has the meaning given such term in section 3 of the Federal Deposit Insurance Act (12 U.S.C.
			 1813).
							(14)Tax liable depositorThe term tax liable depositor means the single person responsible for paying any Federal taxes due on any interest paid on any
			 deposits held within any savings, demand, or other authorized depository
			 account.
							(b)Chartering mutual national banksNotwithstanding the provision designated the Third of section 5134, in order to establish mutual institutions operating in non-stock form for the
			 deposit of funds, the extension of credit, and provision of other
			 services, the Comptroller of the Currency may charter mutual national
			 banks either de novo or through a conversion of any insured depository
			 institution or any insured credit union (as such term is defined in
			 section 101 of the Federal Credit Union Act (12 U.S.C. 1752)), subject to
			 regulations prescribed by the Comptroller of the Currency in accordance
			 with this section. The powers conferred by this section are intended to
			 provide for the creation and maintenance of mutual national banks as
			 bodies corporate existing in perpetuity for the benefit of their
			 depositors and the communities in which they operate.
						(c)Regulations
							(1)Regulations of the comptrollerThe Comptroller of the Currency is authorized to prescribe appropriate regulations for the
			 organization, incorporation, examination, operation, and regulation of
			 mutual national banks.
							(2)Applicability of capital stock requirementsThe Comptroller of the Currency shall prescribe regulations applicable to mutual national banks
			 regarding the requirements of this title with respect to capital stock and
			 the limitations imposed on national banks under this title based on
			 capital stock.
							(d)Conversions
							(1)Conversion of a mutual depository to a mutual national bankSubject to such regulations as the Comptroller of the Currency may prescribe, a mutual depository
			 that elects to convert to a mutual national bank shall submit to the
			 Comptroller of the Currency a notice of its election to convert on a
			 specified date that is on or after the date that is 30 days after the date
			 on which the notice is filed.
								(A)CharterThe mutual depository shall be converted to a mutual national bank and the Comptroller of the
			 Currency shall issue a charter described in subsection (b) on the
			 specified date described in paragraph (1).
								(B)Option to maintain mutual depository charterAfter converting and receiving a charter under subparagraph (A), such mutual national bank may
			 continue to exercise the governance, investments, and authorities
			 permitted under its prior mutual depository charter.
								(2)Conversion of a mutual national bank to a stock national bankSubject to such regulations as the Comptroller of the Currency may prescribe for the protection of
			 the rights of mutual members and for any other purpose the Comptroller of
			 the Currency may consider appropriate, any mutual national bank may
			 reorganize as a national bank operating in stock form.
							(3)Conversion of a mutual national bank to a State bankAny mutual national bank may convert to a State bank in accordance with regulations prescribed by
			 the Comptroller of the Currency and applicable State law.
							(e)Terminating mutualityA mutual national bank shall terminate mutuality by—
							(1)liquidating; or
							(2)converting to a national bank operating in stock form under subsection (d)(2) or to a State bank
			 under subsection (d)(3).
							(f)Status and rights of members
							(1)In generalThe status of a mutual member or prior charter member is primarily as a depositor and secondarily
			 as a holder of a contingent right to participate in the equity of such
			 mutual national bank upon a liquidation or conversion pursuant to
			 subsection (e).
							(2)Member rights
								(A)Prior charter member rightsThe status and rights of a prior charter members shall be governed by the law of the prior mutual
			 depository charter.
								(B)Mutual member rightsEach mutual member of a mutual national bank that receives a charter pursuant to subsection (b)
			 shall have the following rights:
									(i)The right to vote for delegates to the board of directors of such mutual national bank.
									(ii)The right to attend any meeting of mutual members called by the board of directors of such mutual
			 national bank.
									(iii)Any other rights agreed upon by contract between the mutual member and the mutual national bank.
									(3)Certain voting rightsOn questions requiring action by its mutual members, the mutual national bank shall provide in its
			 charter that each such mutual member shall have either—
								(A)one vote per mutual member; or
								(B)one vote for each $100, or fraction thereof, of the withdrawal value of the mutual member’s
			 account, but not more than 1,000 votes per mutual member.
								(4)Continuity of rightsIf a mutual national bank converts to a Federal mutual bank holding company pursuant to section
			 5133B, a mutual member or prior charter member of such mutual national
			 bank shall have the same rights with respect to that Federal mutual bank
			 holding company as such member had with respect to the mutual national
			 bank immediately prior to such conversion.
							(5)Conversion rightsIf the board of directors of a mutual national bank, in its sole discretion, determines that a
			 conversion described in paragraph (2) or (3) of subsection (d) is in the
			 best interests of the community in which such bank operates, and the
			 mutual members or prior charter members of such bank approve the
			 conversion through a special proxy, then on a record date set by the board
			 of directors such members shall have the first right to subscribe for and
			 purchase stock in the converted bank.
							(6)Liquidation rightsIf a mutual national bank is liquidated by operation of law, or if the board of directors of a
			 mutual national bank, in its sole discretion, determines a liquidation of
			 such bank is in the best interests of the community in which such bank
			 operates and the mutual members or prior charter members of such bank
			 approve the liquidation, then on the date of liquidation, members of the
			 liquidated mutual national bank shall have the right to have credited to
			 their accounts, on a pro rata basis, any residual assets that remain after
			 the liquidation of such bank.
							(g)Proxies
							(1)In generalA mutual member may give a perpetual proxy to a committee of the board of directors of the mutual
			 depository in writing or electronically. Such proxy may be used to vote on
			 any issue requiring approval of the mutual members.
							(2)Use of proxiesA proxy given under paragraph (1) may vote on the conversion of a mutual depository to a mutual
			 national bank and any concurrent or subsequent reorganization to a Federal
			 mutual bank holding company, except that absent a finding by the
			 appropriate Federal banking agency of the mutual depository that action is
			 needed to avoid loss to the Deposit Insurance Fund of the Federal Deposit
			 Insurance Corporation or to protect the stability of the United States
			 financial system, such proxy may not be used to vote in favor of—
								(A)terminating mutuality for a mutual national bank or a Federal mutual bank holding company; or
								(B)permitting the modification of a Federal mutual bank holding company.
								(3)Effect of conversion or reorganizationA proxy given under paragraph (1) shall continue to be valid after the conversion of a mutual
			 depository to a mutual national bank pursuant to subsection (d)(1)(A) and
			 any concurrent or subsequent reorganization to a Federal mutual bank
			 holding company.
							(4)Revoking a proxyA mutual member may revoke a proxy given under paragraph (1) in writing or electronically. The
			 revocation shall be effective not later than 6 business days after it is
			 made.
							(h)Conforming referencesUnless otherwise provided by the Comptroller of the Currency—
							(1)any reference in any Federal law to a national bank operating in stock form, including a reference
			 to the term national banking association, member bank, national bank, national association, bank, insured bank, insured depository institution, or depository institution shall be deemed to refer also to a mutual national bank;
							(2)any reference in any Federal law to the term board of directors, director, or directors of a national bank operating in stock form shall be deemed to refer also to the board of a mutual
			 national bank; and
							(3)any terms in Federal law that may apply only to a national bank operating in stock form, including
			 the terms stock, share, shares of stock, capital stock, common stock, stock certificate, stock certificates, certificates representing shares of stock, stock dividend, transferable stock, each class of stock, cumulate such shares, par value, or preferred stock shall not apply to a mutual national bank.
							5133B.Federal mutual bank holding companies
						(a)Reorganization of mutual national bank as a Federal mutual bank holding company
							(1)In generalSubject to approval under the Bank Holding Company Act of 1956 (12 U.S.C. 1841 et seq.), a mutual
			 national bank may reorganize into a Federal mutual bank holding company by
			 submitting a reorganization plan to the Board of Governors of the Federal
			 Reserve System (hereinafter referred to as the Board of Governors).
							(2)Plan approvalA reorganization plan submitted under paragraph (1) requires the approval of—
								(A)a majority of the board of directors of the mutual national bank; and
								(B)a majority of mutual members or prior charter members of the mutual national bank at a meeting held
			 at the call of the board of directors of such bank under the procedures
			 prescribed by the charter or bylaws of such bank.
								(3)Conversion to a Federal mutual bank holding companyUpon the approval of the reorganization plan submitted under paragraph (1) and the issuance of the
			 appropriate charters—
								(A)the substantial part of the assets and liabilities of the mutual national bank, including all of
			 the insured liabilities, shall be transferred to a national bank, a
			 majority of the shares of voting stock of which is owned, directly or
			 indirectly, by the mutual national bank that is to become a Federal mutual
			 bank holding company; and
								(B)the mutual national bank shall become a Federal mutual bank holding company.
								(b)Ownership of depository institution subsidiariesTo avoid terminating mutuality, a Federal mutual bank holding company must own, directly or
			 indirectly, at least a majority of the shares of voting stock of each of
			 its depository institution subsidiaries.
						(c)Terminating mutuality
							(1)Liquidating or convertingA Federal mutual bank holding company shall terminate mutuality by liquidating or converting to a
			 bank holding company operating in stock form.
							(2)No terminationNotwithstanding paragraph (1), a reorganization of a mutual depository or a modification of a
			 Federal mutual bank holding company may not terminate mutuality.
							(d)Retention of capitalIn connection with a reorganization described in subsection (a), a mutual national bank may retain
			 capital at the holding company level in order to comply with the capital
			 requirements of the Board of Governors for holding companies.
						(e)Other conversions
							(1)Conversion of a State mutual bank holding company to a Federal mutual bank holding companySubject to such regulations as the Board of Governors may prescribe, a mutual bank holding company
			 organized under State law that elects to convert to a Federal mutual bank
			 holding company—
								(A)shall submit to the Board of Governors a notice of its election to convert on a specified date that
			 is on or after the date that is 30 days after the date on which the notice
			 is filed; and
								(B)shall be converted to a Federal mutual bank holding company on such specified date.
								(2)Maintenance of original powers, governance, and authoritiesUpon conversion to a Federal mutual bank holding company, the entity may continue to exercise the
			 powers, governance, and authorities permitted to it as a mutual bank
			 holding company organized under State law.
							(3)Conversion of Federal mutual bank holding company to bank holding companySubject to such regulations as the Board of Governors may prescribe, any Federal mutual bank
			 holding company that is organized under subsection (a) may reorganize as a
			 bank holding company operating in stock form.
							(f)Rights of mutual holding company membersEach tax liable depositor in a savings, demand, or other authorized depository account in
			 depository institution subsidiary shall have the same rights with respect
			 to the Federal mutual bank holding company as such depositor would have
			 had if the depository institution subsidiary had been a mutual national
			 bank.
						(g)RegulationA Federal mutual bank holding company shall be—
							(1)chartered by the Board of Governors and subject to its regulation and supervision; and
							(2)regulated under the Bank Holding Company Act of 1956 (12 U.S.C. 1841 et seq.) on terms, and subject
			 to limitations, comparable to those applicable to any other bank holding
			 company.
							(h)Capital improvement
							(1)Pledge of stock of national bank subsidiaryThis section shall not prohibit a Federal mutual bank holding company from pledging all or a
			 portion of the stock of the national bank chartered as part of a
			 transaction described in subsection (a) to raise capital for such national
			 bank.
							(2)Issuance of nonvoting sharesThis section shall not prohibit a national bank chartered as part of a transaction described in
			 subsection (a) from issuing any nonvoting shares or less than 50 percent
			 of the voting shares of such national bank to any person other than the
			 Federal mutual bank holding company.
							(i)Insolvency and liquidation
							(1)In generalNotwithstanding any other provision of law, the Board of Governors may file a petition under
			 chapter 7 of title 11, United States Code, with respect to a Federal
			 mutual bank holding company upon—
								(A)the default of any depository institution subsidiary, the stock of which is owned by the Federal
			 mutual bank holding company; or
								(B)a foreclosure on a pledge by the Federal mutual bank holding company described in subsection
			 (h)(1).
								(2)Distribution of net proceedsExcept as provided in paragraph (3), the net proceeds of any liquidation of any Federal mutual bank
			 holding company under paragraph (1) shall be transferred to persons who
			 hold an interest in such Federal mutual bank holding company.
							(3)Recovery by FDICIf the Federal Deposit Insurance Corporation incurs a loss as a result of the default of any
			 depository institution subsidiary that is liquidated under paragraph (1),
			 the Federal Deposit Insurance Corporation shall succeed to the interests
			 of the depositors of the depository institution subsidiary as members of
			 the Federal mutual bank holding company to the extent of the Federal
			 Deposit Insurance Corporation’s loss.
							(j)Conforming referencesUnless otherwise provided by the Board of Governors—
							(1)any reference in any Federal law to a bank holding company operating in stock form shall be deemed
			 to refer also to a Federal mutual bank holding company;
							(2)any reference in any Federal law to the term board of directors, director, or directors of a national bank operating in stock form shall be deemed to refer also to the board of a Federal
			 mutual bank holding company; and
							(3)any terms in Federal law that may apply only to a national bank operating in stock form, including
			 the terms stock, shares, shares of stock, capital stock, common stock, stock certificate, stock certificates, certificates representing shares of stock, stock dividend, transferable stock, each class of stock, cumulate such shares, par value, or preferred stock shall not apply to a Federal mutual bank holding company unless the Board of Governors of the
			 Federal Reserve System determines that context requires otherwise.
							(k)Limitation on Federal regulation of mutual depositoriesExcept as otherwise provided in Federal law, the Comptroller of the Currency, the Board of
			 Governors of the Federal Reserve System, and the Federal Deposit Insurance
			 Corporation may not adopt or enforce any regulation that contravenes the
			 corporate mutual governance rules prescribed by State law or regulation
			 for mutual depositories unless the Comptroller, Board of Governors, or
			 Corporation finds that the Federal regulation is necessary to assure the
			 safety and soundness of the mutual depository..
			(b) Table of contents amendmentThe table of sections for chapter 1 of title LXII of the Revised Statutes of the United States (12
			 U.S.C. 21 et seq.) is amended by inserting after the item relating to
			 section 5133 the following new items:
				
					
						Sec. 5133A. Mutual national banks.
						Sec. 5133B. Federal mutual bank holding companies..
			(c)Appropriate Federal banking agency for Federal mutual bank holding companiesSection 3(q)(3) of the Federal Deposit Insurance Act (12 U.S.C. 1813(q)(3)) is amended—
				(1)in subparagraph (F), by striking ; and and inserting a semicolon at the end;
				(2)in subparagraph (G), by striking the period at the end and inserting ; and; and
				(3)by inserting after subparagraph (G) the following new subparagraph:
					
						(H)supervisory or regulatory proceedings arising from the authority given to the Board of Governors
			 under section 5133B of the Revised Statutes of the United States..
				4.Conversion of a mutual holding company to a Federal mutual bank holding company
			(a)In generalA mutual holding company, including any form of mutual depository holding company provided for
			 under State law, may convert to a Federal mutual bank holding company by
			 filing with the Board of Governors of the Federal Reserve System a notice
			 of its election to convert on a specified date that is on or after the
			 date that is 30 days after the date on which the notice is filed, and such
			 mutual holding company shall be converted to a Federal mutual bank holding
			 company on such specified date.
			(b)DefinitionsIn this section the following definitions apply:
				(1)Federal mutual bank holding companyThe term Federal mutual bank holding company has the meaning given such term in section 5133A(a) of the Revised Statutes of the United States.
				(2)Mutual holding companyThe term mutual holding company has the meaning given such term in section 10(o)(10) of the Home Owners’ Loan Act (12 U.S.C.
			 1467a(o)(10)).
				
